department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun dollar_figure uniform issue list t ep ca ts re request for waiver of minimum_funding_standard for the xeee company pension_plan the plan company dear and december 20’ this letter constitutes notice that your request for a waiver of the required minimum_funding contributions for the plan for the plan years ending december listed below this waiver is for the unpaid required minimum contributions for the above listed plan years all waiver amortization payments representing the waiver must be paid as stated under sec_412 of the internal_revenue_code the code nas been granted subject_to the condition sec_1 within one hundred and twenty days of the receipt of the internal_revenue_service the service ruling letter the company will provide collateral acceptable to the pension_benefit_guaranty_corporation the pbgc for the full amount of both waivers starting with the quarterly contribution due october the company makes the required quarterly contributions to the plan ina timely fashion while the pian is subject_to the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and section j e of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending december september of the year following each respective plan_year ‘through december onor before under sec_412 c of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the company provides verification of payment of all contributions described above in a timely manner to the service and the pbgc to the addresses below irs-ep classification pension benefit guarantee corporation corporate finance and restructuring department you agreed to these conditions in a letter dated may conditions is not satisfied the waiver will be retroactively null and void _‘if any of these this conditional waiver has been granted in accordance with sec_412 of the code and sec_302 of the employee retirement income security act or erisa the company is a publishing company with a significant newspaper magazine and media presence in the region in which it serves the temporary substantial business hardship was precipitated by the overall economic recession which had a particularly detrimental effect on the company's advertising revenue real_estate automobile and retail businesses traditional drivers of the company's advertising revenue were particularly hard hit in response to its business hardship the company aggressively cut costs and significantly reduced operating_expenses leaving it well positioned to rebound as the regional economy improves also non-core assets were sold to generate cash and the company's web site was restructured to provide an enhanced user experience with an expected concomitant increase in advertising sales the company has made timely contributions to the plan in prior years and forecasts sufficient income and cash_flow to make the minimum required contributions over the waiver amortization period your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years ending december the date of this letter should be entered on schedules sb december actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the respective schedules sb and we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely wj vl william b hulteng manager employee pians technical
